Citation Nr: 0714725	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for left ear hearing 
loss disability.

4.  Entitlement to a compensable disability rating for 
lipomas.

5.  Entitlement to a compensable disability rating for right 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1967 
to October 1967 and on active duty from June 1991 to July 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with his appeal the veteran testified at a 
videoconference hearing in March 2007.  Although the veteran 
originally requested a Travel Board hearing, at the 
videoconference hearing, the veteran stated that he would 
accept the video hearing in lieu of an in-person hearing 
before a Member of the Board.  See 38 C.F.R. § 20.700(e) 
(2006). 

In the June 2004 VA Form 9, the veteran stated that his 
service-connected tinnitus had worsened since the last 
examination.  It does not appear that the RO has adjudicated 
that issue; therefore, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for left ear 
hearing loss, and entitlement to compensable disability 
ratings for lipomas, and for right ear hearing loss, are 
addressed in the REMAND that follows the order section of 
this decision.

FINDING OF FACT

The veteran does not currently have shin splints. 


CONCLUSION OF LAW

Shin splints were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for shin splints.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in February 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for shin splints, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
shin splints.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen on a 
few occasions with lower extremity complaints, which were 
diagnosed as bilateral shin splints.  However, they do not 
show that this was found to be a chronic disability.  

Although the veteran has stated that he has experienced 
recurrence of shin splints since service, on VA examination 
in December 2003, the examiner noted only a history of shin 
splints and found that the condition had resolved.  A bone 
scan conducted in February 2004 found "[n]o evidence of shin 
splints."

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  While the veteran 
reports current pain in his legs and ankles, symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In essence, the evidence of a current disability with respect 
to shin splints is limited to the veteran's own statements.  
This is not competent evidence of the alleged diagnosis since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for this 
claimed disability.


ORDER

Entitlement to service connection for shin splints is denied.


REMAND

At the March 2007 hearing, the veteran's representative 
stated that the veteran's service connected disabilities had 
worsened since the most recent VA examination, conducted in 
December 2003.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

With respect to the claimed left ear hearing loss, the Board 
notes that service connection was denied in February 2004 
because, although hearing loss was found in the left ear, it 
was not of such severity as to qualify as a disability for VA 
compensation purposes.  The veteran now contends that his 
left ear hearing loss has worsened.

With respect to the veteran's claimed low back disability, 
the December 2003 VA examiner found that the veteran has a 
congenital spondylolisthesis, and found that this condition 
was "minimally aggravated" during his military service.  The 
word "aggravated" has a specific meaning in VA regulations.  
It is unclear from the examiner's statement whether he/she 
intended the use of "aggravated" to have this meaning, or 
whether he/she in fact understood the significance of this 
term under VA regulations pertaining to aggravation of pre-
existing disabilities.  An additional examination and opinion 
are therefore needed. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his service connected lipomas and right 
ear hearing loss, and for his claimed low 
back disability and left ear hearing loss, 
during the period of this claim, or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected lipomas.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should describe 
the number of lipomas found, as well as 
their location, size, shape, color and any 
associated symptomatology such as pain or 
impairment of function of the associated 
body part.  Any scarring associated with 
the lipomas should also be evaluated.  

4.  The veteran should also be afforded a 
VA audiological examination of both ears.  
The claims folder must be made available 
to and reviewed by the examiner.  If the 
veteran is found to have impaired hearing 
in the left ear, the examiner should 
provide an opinion as to whether there is 
at least a 50 percent likelihood that such 
impairment is related to the veteran's 
military service.  

5.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current low 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should answer the following questions with 
respect to each currently present low back 
disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


